Exhibit 10.3

SCICLONE PHARMACEUTICALS, INC.

EMPLOYEE RETENTION AGREEMENT

This Employee Retention Agreement (the “Agreement”) is effective as of July 31,
2015, by and between Lan Xie (“Employee”), SciClone Pharmaceuticals (China) Co.,
Ltd., a People’s Republic of China limited liability company, SciClone
Pharmaceuticals Hong Kong Limited, a Hong Kong limited liability company, and
SciClone Pharmaceuticals, Inc., a Delaware corporation (together, the
“Company”).  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets, or any subsidiary
of the Company or its successor.

RECITALS

A. Employee presently serves as Vice President Finance and Chief Financial
Officer China operations of the Company and performs significant strategic and
management responsibilities necessary to the continued conduct of the Company’s
business and operations.

B. The Board of Directors of the Company (the “Board”)  through its Compensation
Committee has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Employee.

C. The Board believes that it is imperative to provide Employee with certain
severance benefits upon Employee’s termination of employment under circumstances
described in this Agreement that will provide Employee with enhanced financial
security and provide sufficient incentive and encouragement to Employee to
remain with the Company.

AGREEMENT

Employee and the Company agree as set forth below:

D. Terms of Employment.  The Company and Employee agree that Employee’s
employment is based on the original offer letter and labor contract terms and
that their employment relationship may be terminated by either party at any time
in accordance with applicable law, with or without cause, and, if applicable, in
accordance with Section 2 or Section 4 below.  If Employee’s employment with the
Company terminates for any reason, Employee shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement.  During her employment with the Company, Employee agrees to
devote her full business time, energy and skill to her duties with the
Company.  These duties shall include, but not be limited to, any duties
consistent with Employee’s position that may be assigned to Employee from time
to time by the Company or the Board.

1. Termination Other than During Change in Control Period.

(a) Termination without Cause.  Subject to the limitations set forth in
Sections 5 and 6, if Employee’s employment with the Company is terminated
without Cause other than during a Change in Control Period, then Employee shall
be entitled to receive, in



 

 

--------------------------------------------------------------------------------

 

addition to the compensation and benefits earned by Employee through the date of
her termination (“Accrued Compensation”), severance benefits as follows:

(i) Base Salary Continuation Benefit.  Continuation of Employee's base salary in
effect on Employee's termination date for a period of twelve (12) months
following such termination date,  with such base salary to be paid in
installments on the Company's regular payroll dates beginning on the first
regular payroll date following the date on which the Release (as defined in
Section 5) becomes effective.  The initial payment of continued base salary will
include a catch-up payment consisting of the installments that otherwise would
have been paid on the regular payroll dates occurring between Employee’s
termination date and such initial payment date.    If any severance is paid to
the Employee by the Company or any subsidiary of the Company as mandated under
applicable labor laws of the People’s Republic of China (“PRC”) or Hong Kong,
the severance pay in this clause will be reduced by the amount of the mandated
severance or will be refunded to the Company by Employee, if the Company has
already made the severance payment to Employee.

(ii) Separation Bonus Benefit.  A separation bonus equal to the gross amount of
fifty percent (50%) of the average of Employee’s annual performance bonus earned
for the two (2) most recent fiscal years for which bonuses have been earned
prior to the termination date shall be paid in a lump sum on the date on which
the initial installment of base salary continuation described in clause (i)
above is paid. 

(iii) Share-Based Compensation Awards.  The treatment of share-based
compensation awards upon Employee’s termination of Employment covered by this
Section (a) shall be determined in accordance with the terms of the plans or
agreements providing for such awards.

(iv) Healthcare Benefit.  The Company shall, if permitted under the Company’s
existing health insurance plans, continue Employee’s existing group health
insurance coverage.  If not so permitted, the Company shall reimburse Employee
for any health insurance premiums paid by Employee for continued group health
insurance coverage.  Such health insurance coverage or reimbursement of health
insurance premiums shall continue until the earlier of (A) twelve (12) months
after the date of Employee’s termination of employment or (B) the date on which
Employee commences New Employment.

(b) Voluntary Resignation; Termination For Cause.  If Employee’s employment
terminates by reason of Employee’s voluntary resignation (but not as a result of
termination by the Company without Cause) or as a result of Employee’s
termination by the Company for Cause, then Employee shall be entitled only to
Employee’s Accrued Compensation and shall not be entitled to receive any
severance benefits under this Agreement.

(c) Disability; Death.  If the Company terminates Employee’s employment as a
result of Employee’s Disability or death, then Employee shall be entitled only
to Employee’s Accrued Compensation and shall not be entitled to receive any
severance benefits under this Agreement.

2. Treatment of Equity Awards Upon a Change in Control.



2

 

--------------------------------------------------------------------------------

 

(a) Effect of Non-Assumption.  Except as provided by Section 3(b) below,
notwithstanding any provision to the contrary contained in any plan or agreement
evidencing a share-based compensation award with respect to Company common stock
held by Employee (an “Equity Award”), in the event of a Change in Control in
which the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), does not
assume or continue the Company’s rights and obligations under a then-outstanding
Equity Award or substitute for such Equity Award a substantially equivalent
share-based compensation award with respect to the Acquiror’s capital stock,
then the vesting, exercisability and settlement (as applicable) of such Equity
Award shall be accelerated in full effective immediately prior to, but
conditioned upon, the consummation of the Change in Control.  For purposes of
this Section, an Equity Award shall be deemed assumed if, following the Change
in Control, the Equity Award confers the right of Employee to receive, subject
to the terms and conditions of the applicable Company equity incentive plan and
award agreement evidencing such Equity Award, for each share of Company common
stock subject to the Equity Award immediately prior to the Change in Control,
the consideration (whether shares, cash, other securities or property or a
combination thereof) to which a holder of a share of Company common stock on the
effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Company common stock);
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Compensation Committee of the Board may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise or
settlement of the Equity Award, for each share subject to the Equity Award, to
consist solely of common stock of the Acquiror equal in fair market value to the
per share consideration received by holders of Company common stock pursuant to
the Change in Control.

(b) Other Share-Based Compensation Awards.  Notwithstanding Section 3(a) or
anything else in this Agreement to the contrary, the treatment of an Equity
Award upon the consummation of a Change in Control, including but not limited to
the acceleration thereof, shall be determined in accordance with the terms of
the applicable Company equity incentive plan and award agreement evidencing such
Equity Award if their terms provide treatment that is more favorable to Employee
than the treatment provided by this Agreement.

3. Termination During Change in Control Period.

(a) Involuntary Termination.  Subject to the limitations set forth in Sections 5
and 6, if Employee’s employment with the Company terminates as a result of
Involuntary Termination during a Change in Control Period, then Employee shall
be entitled to receive, in addition to Employee’s Accrued Compensation,
severance benefits as follows:

(i) Base Salary Benefit.  An amount equal to one hundred percent (100%)  of
Employee’s annual base salary as in effect at the time of such termination
(without giving effect to any reduction in base salary that would constitute
Constructive Termination) shall be paid to Employee in a lump sum on the
Company's first regular payroll date following the date on which the Release (as
defined in Section 5) becomes effective.  If any severance is paid to the
Employee by the Company or any subsidiary of the Company as mandated under
applicable labor laws of the PRC or Hong Kong, the severance pay in this clause
will be reduced



3

 

--------------------------------------------------------------------------------

 

by the amount of the mandated severance or will be refunded to the Company by
Employee, if the Company has already made the severance payment to Employee.

(ii) Separation Bonus Benefit.  A separation bonus equal to the gross amount of
fifty percent (50%) of the average of Employee’s annual performance bonus earned
for the two (2) most recent fiscal years for which bonuses have been earned
prior to the termination date shall be paid at the same time(s) and in the same
manner as the severance benefit described in clause (i) above is paid.

(iii) Share-Based Compensation Awards.  All Options and other share-based
compensation awards  (but excluding Options and other share-based compensation
awards subject to performance-based vesting, whether or not also subject to
service-based vesting) held by Employee shall become vested in full as of
Employee’s termination date, and such Options shall remain exercisable until the
earlier of twelve (12) months following Employee’s termination date or the
expiration of their term.

(iv) Healthcare Benefit.  The Company shall, if permitted under the Company’s
existing health insurance plans, continue Employee’s existing group health
insurance coverage.  If not so permitted, the Company shall reimburse Employee
for any health insurance premiums paid by Employee for continued group health
insurance coverage.  Such health insurance coverage or reimbursement of health
insurance premiums shall continue until the earlier of (A) the date twelve (12)
months after the date of Employee’s termination of employment or (B) the date on
which Employee commences New Employment.    

(b) Voluntary Resignation; Termination For Cause.  If Employee’s employment
terminates during the Change in Control Period by reason of Employee’s voluntary
resignation (but not as a result of an Involuntary Termination) or as a result
of Employee’s termination by the Company for Cause, then Employee shall be
entitled only to Employee’s Accrued Compensation and shall not be entitled to
receive any severance benefits  under this Agreement.

(c) Disability; Death.  If the Company terminates Employee’s employment as a
result of Employee’s Disability or death, then Employee shall be entitled only
to Employee’s Accrued Compensation and shall not be entitled to receive any
severance benefits under this Agreement.

4. Release of Claims; Resignation.  Employee’s entitlement to any severance pay
or benefits under this Agreement is conditioned upon Employee’s execution and
delivery to the Company of (a) a general release of known and unknown claims
substantially in the form attached hereto as Exhibit A which becomes effective
in accordance with its terms on or before the sixtieth (60th) day following
Employee’s termination date and (b) resignation from all of Employee’s positions
with the Company, including from the Board of Directors and any committees
thereof on which Employee serves, in a form satisfactory to the Company.

5. Certain Tax Matters. 

(a)  Parachute Payments.  In the event that any payment or benefit received or
to be received by Employee pursuant to this Agreement or otherwise
(collectively, the



4

 

--------------------------------------------------------------------------------

 

“Payments”) would result in a “parachute payment” as described in Section 280G
of the Code, then notwithstanding the other provisions of this Agreement the
amount of such Payments will not exceed the amount which produces the greatest
after-tax benefit to Employee.  For purposes of the foregoing, the greatest
after-tax benefit will be determined within thirty (30) days of the occurrence
of such payment to Employee, in Employee’s sole and absolute discretion.  If no
such determination is made by Employee within thirty (30) days of the occurrence
of such payment, the Company will promptly make such determination in a fair and
equitable manner.

(b) Section 409A.   The Company and Employee intend that this Agreement (and all
payments and other benefits provided under this Agreement) be exempt from the
requirements of Section 409A of the Code and the regulations and ruling issued
thereunder (collectively “Section 409A”), to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise.  To
the extent Section 409A is applicable to such payments, the Company and Employee
intend that this Agreement (and such payments and benefits) comply with the
deferral, payout and other limitations and restrictions imposed under Section
409A.  Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted, operated and administered in a manner
consistent with such intentions.  Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:

(i) No amount payable pursuant to this Agreement on account of Employee’s
termination of employment with the Company which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Employee has incurred a “separation from service” within the meaning of Section
409A.  Furthermore, to the extent that Employee is a “specified employee” within
the meaning of Section 409A (determined using the identification methodology
selected by Company from time to time, or if none, the default methodology) as
of the date of Employee’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Employee’s separation
from service shall paid to Employee before the date (the “Delayed Payment Date”)
which is first day of the seventh month after the date of Employee’s separation
from service or, if earlier, the date of Employee’s death following such
separation from service.  All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid in
a lump sum on the Delayed Payment Date.  Thereafter, any payments that remain
outstanding as of the day immediately following the Delayed Payment Date shall
be paid without delay over the time period originally scheduled, in accordance
with the terms of this Agreement.

(ii) The Company and Employee intend that any right of Employee to receive
installment payments hereunder shall, for all purposes of Section 409A, be
treated as a right to a series of separate payments.

(iii) Neither the Company nor Employee shall have the right to accelerate or
defer any payment or benefit under this Agreement except to the extent
specifically permitted or required by Section 409A.



5

 

--------------------------------------------------------------------------------

 

(iv) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g. “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(v) With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(A) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (B) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (B)
shall not be deemed to be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, and
(C) such payments shall be made on or before the last day of Employee’s taxable
year following the taxable year in which the expense occurred.

(vi) The Company intends that income provided to Employee pursuant to this
Agreement will not be subject to taxation under Section 409A.  However, the
Company does not guarantee any particular tax effect for income provided to
Employee pursuant to this Agreement.  In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Employee, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Employee pursuant to this Agreement.

(c) Tax Withholding.  The Company may withhold from any amounts payable under
this Agreement such taxes or other amounts as shall be required to be withheld
pursuant to applicable law or regulation.

6. Consulting Services.  During the six  (6) months following any termination of
Employee’s employment described in Section 2(a) or Section 4(a), Employee shall
be retained by the Company as an independent contractor to provide consulting
services to the Company at its request for up to (but no more than) eight (8)
hours per week.  These services shall include any reasonable requests for
information or assistance by the Company, including, but not limited to, the
transition of Employee’s duties.  Such services shall be provided at mutually
convenient times.  For the actual provision of such services, the Company shall
pay to Employee a consulting fee of $1,000 per eight hour day, pro-rated for the
number of hours of service, plus reasonable out-of-pocket expenses (for example,
travel and lodging).

7. Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a) “Cause” means any of the following:

(i) Employee’s theft, dishonesty, misconduct or falsification of any records of
the Company;



6

 

--------------------------------------------------------------------------------

 

(ii) Employee’s misappropriation or improper disclosure of confidential or
proprietary information of the Company;

(iii) any intentional action by Employee which has a material detrimental effect
on the reputation or business of the Company;

(iv) Employee’s failure or inability to perform any reasonable assigned duties
after written notice from the Company of, and a reasonable opportunity to cure,
such failure or inability;

(v) any material breach by Employee of any employment agreement between Employee
and the Company, which breach is not cured pursuant to the terms of such
agreement;

(vi) Employee’s conviction of any criminal act which impairs Employee’s ability
to perform his or her duties for the Company; or

(vii) Any other permissible cause for termination under applicable PRC or Hong
Kong laws.

(b) “Change in Control” means any of the following: (i) a merger or other
transaction in which the Company or substantially all of its assets is sold or
merged and as a result of such transaction, the holders of the Company’s common
stock prior to such transaction do not own or control a majority of the
outstanding shares of the successor corporation, (ii) the election of nominees
constituting a majority of the Board which nominees were not approved by a
majority of the Board prior to such election, or (iii) the acquisition by a
third party of twenty percent (20%) or more of the Company’s outstanding shares
which acquisition was without the approval of a majority of the Board in office
prior to such acquisition.

(c) “Change in Control Period” means the period commencing upon the consummation
of a Change in Control and ending on the first anniversary of such Change in
Control.

(d)  “Constructive Termination” means any one or more of the following
conditions:

(i) without Employee’s express written consent, the assignment to Employee,
following a Change in Control, of any title or duties, or any limitation of
Employee’s responsibilities, that are substantially and adversely inconsistent
with Employee’s title(s), duties, or responsibilities with the Company
immediately prior to the date of the Change in Control;

(ii) without Employee’s express written consent, the relocation of the principal
place of Employee’s employment, following Change in Control, to a location that
is more than fifty (50) miles from Employee’s principal place of employment
immediately prior to the date of the Change in Control, or the imposition of
travel requirements substantially more demanding of Employee than such travel
requirements existing immediately prior to the date of the Change in Control;



7

 

--------------------------------------------------------------------------------

 

(iii) any failure by the Company, following a Change in Control, to pay, or any
material reduction by the Company of, (A) Employee’s base salary in effect
immediately prior to the date of the Change in Control, or (B) Employee’s bonus
compensation, if any, in effect immediately prior to the date of the Change in
Control (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned by Employee), unless base salary
and/or bonus reductions comparable in amount and duration are concurrently made
for a majority of the other employees of the Company who have substantially
similar titles and responsibilities as Employee; and

(iv) any failure by the Company, following a Change in Control, to (A) continue
to provide Employee with the opportunity to participate, on terms no less
favorable than those in effect for the benefit of any employee group which
customarily includes a person holding the employment position or a comparable
position with the Company then held by Employee, in any benefit or compensation
plans and programs, including, but not limited to, the Company’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which Employee was participating immediately prior
to the date of the Change in Control, or in substantially similar plans or
programs, or (B) provide Employee with all other fringe benefits (or
substantially similar benefits), including, but not limited to, relocation
benefits, provided to any employee group which customarily includes a person
holding the employment position or a comparable position with the Company then
held by Employee, which Employee was receiving immediately prior to the date of
the Change in Control.

However, the occurrence of the foregoing conditions shall not constitute a
Constructive Termination unless (A) Employee has given written notice of the
occurrence of any such condition(s) to the Chairman of the Board within sixty
(60) days following the date on which Employee knows, or with the exercise of
reasonable diligence would know, of the occurrence of any of such conditions,
(B) the Company fails to cure the condition(s) constituting Constructive
Termination within twenty (20) days after receipt of such written notice
thereof, and (C) Employee terminates employment with the Company within thirty
(30) days following expiration of such cure period.

(e) “Disability” means the inability of Employee, in the opinion of a qualified
physician, to perform the essential functions of Employee’s position with the
Company, with or without reasonable accommodation, because of the sickness or
injury of Employee.

(f) “Involuntary Termination” means the occurrence of either of the following
events during a Change in Control Period:

(i) termination by the Company of Employee’s employment without Cause; or

(ii) Employee’s Constructive Termination.

“Involuntary Termination” shall not include any termination of Employee’s
employment that is (1) for Cause, (2) a result of Employee’s death or
Disability, or (3) a result of Employee’s voluntary resignation.



8

 

--------------------------------------------------------------------------------

 

(g) “New Employment” means any employment obtained by Employee after the
termination of Employee’s employment with the Company.

8. Nonsolicitation.  During her employment with the Company, and for a period of
one (1) year following the termination of her employment for any reason,
Employee shall not directly or indirectly recruit, solicit, or induce any person
who on the date hereof is, or who subsequently becomes, an employee, sales
representative or consultant of the Company, to terminate her relationship with
the Company.

9. Successors.

(a) Company’s Successors.  Any successor to the Company or to all or
substantially all of the Company’s business and/or assets shall be bound by this
Agreement in the same manner and to the same extent as the Company.

(b) Employee’s Successors.  All rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  Employee shall have no right to assign any of her obligations or
duties under this Agreement to any other person or entity.

10. Notice.

(a) General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of Employee, mailed notices
shall be addressed to Employee at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination.  Any termination by the Company or Employee of their
employment relationship shall be communicated by a written notice of termination
to the other party.

11. Miscellaneous Provisions.

(a) No Duty to Mitigate.  Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking New Employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Employee may receive from any other source.

(b) Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.



9

 

--------------------------------------------------------------------------------

 

(c) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.

(d) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) Arbitration.  Any dispute, controversy or claim arising out of or relating
to this contract, including the validity, invalidity, breach or termination
thereof, shall be settled by arbitration in Hong Kong under the Hong Kong
International Arbitration Centre Administered Arbitration Rules in force with
the Notice of Arbitration is submitted in accordance with these rules.  Judgment
upon any decision or award rendered by the arbitrator may be entered in any
court having jurisdiction over the matter.  The Employee and the Company
knowingly and willingly waive their respective rights to have any such disputes
or claims tried to a judge or jury. 

(f) Prior Agreements.  Subject to Section 3(b) hereof, this Agreement supersedes
all prior understandings and agreements, whether written or oral, regarding the
subject matter of this Agreement.





10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

SCICLONE PHARMACEUTICALS, INC.

By: /s/ Friedhelm Blobel

SCICLONE PHARMACEUTICALS HONG KONG LIMITED

By: /s/ Friedhelm Blobel

SCICLONE PHARMACEUTICALS (CHINA) CO., LTD.

By: /s/ Friedhelm Blobel

EMPLOYEE

/s/ Lan Xie

LAN XIE

 

 

11

 

--------------------------------------------------------------------------------

 

Exhibit A

RELEASE

In exchange for the severance pay and benefits described in the Employee
Retention Agreement between SciClone Pharmaceuticals, Inc. (the “Company”) and
me effective as of [], I hereby release the Company, its parents and
subsidiaries, and their officers, directors, employees, attorneys, stockholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
and causes of action of every kind and nature, whether known or unknown, based
upon or arising out of any agreements, events, acts, omissions or conduct at any
time prior to and including the execution date of this Release, including, but
not limited to:  all claims concerning my employment with the Company or the
termination of that employment; all claims pursuant to any applicable PRC or
Hong Kong labor laws and the regulations promulgated by the local government
having jurisdiction over the employment.

I am knowingly, willingly and voluntarily releasing any claims I may have under
relevant local laws.  I acknowledge that the consideration given for the release
in the preceding paragraph hereof is in addition to anything of value to which I
was already entitled. 

I hereby waive and relinquish all rights and benefits under that section and any
law of any jurisdiction of similar effect with respect to my release of any
unknown claims I may have, and I affirm that it is my intention to release all
known and unknown claims that I have or may have against the parties released
above.

This Release contains the entire agreement between the Company and me regarding
the subjects above, and it cannot be modified except by a document signed by me
and an authorized representative of the Company.

 

 

 

 

 

 

 

 

 

 



1

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

Date:

 

 

 

  

 

 

 

 

Lan Xie

 

 

 

 

 

 

 

SCICLONE PHARMACEUTICALS, INC.

 

 

 

 

Date:

 

 

 

By:

 

  

 

 

 

 

 

 

 

 

Its:

  

  

 

 

 

 

 

SCICLONE PHARMACEUTICALS HONG KONG LIMITED

 

 

 

 

Date:

 

 

 

By:

 

  

 

 

 

 

 

 

 

 

Its:

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCICLONE PHARMACEUTICALS (CHINA) CO., LTD.

 

 

 

 

Date:

 

 

 

By:

 

  

 

 

 

 

 

 

 

 

Its:

  

  

 



2

 

--------------------------------------------------------------------------------